Order entered November 20, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00848-CV

                A22 TRANSPORTATION CO., INC., Appellant

                                         V.

                         RONALD THOMAS, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-1 8-1 9059

                                     ORDER

      Though originally due on October 21, 2020, the reporter’s record has not

been filed. By postcard notice dated October 23, 2020, we instructed Antoinette

Reagor, Official Court Reporter for the 68th Judicial District Court, to file the

record within thirty days. On November 13, 2020, counsel for appellant filed a

letter informing the Court of his unsuccessful attempts to communicate with Ms.

Reagor regarding the fee for preparing the reporter’s record.
      In light of these circumstances, we ORDER Ms. Reagor to notify counsel

for appellant, WITHIN FIVE DAYS of the date of this order, of the cost to

prepare the reporter’s records for the trial that commenced on June 9, 2020 and the

hearing on the motion for new trial held on July 31, 2020. We further ORDER

Ms. Reagor to file the reporter’s records WITHIN THIRTY-FIVE DAYS of the

date of this order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Reagor and all parties.

                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE